Citation Nr: 0945546	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
September 1971 and from April 1974 to October 1991.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from December 2004 and February 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (the RO) in Cleveland, Ohio which denied entitlement 
to total disability based on individual unemployability.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) held at the RO in November 2006.

Matters not on appeal

In its December 2004 rating decision, the RO granted an 
increased rating of 
20 percent disabling for service-connected residuals of 
fracture of right ankle with degenerative joint disease; an 
increased rating of 20 percent disabling for service-
connected residuals of left knee injury with arthritis and 
limitation of motion; and an increased rating of 30 percent 
disabling for service-connected duodenal ulcer, status post 
laparotomy, with recurrent ulcers.  The Veteran did not 
disagree.  Therefore, those issues are not in appellate 
status.  They will be discussed no further herein.   

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.



REMAND

At the November 2006 DRO hearing, the Veteran testified that 
he had an appeal for Social Security Administration 
disability benefits pending.  See the November 2006 hearing 
transcript, page 7.  The records associated with the 
Veteran's SSA application for disability benefits and appeal 
may provide more information relating to his claim of 
entitlement to TDIU.   Copies of the underlying records need 
to be obtained from the SSA.  See 38 C.F.R. § 3.159(c)(2) 
(2009); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits]. A remand is therefore needed to 
obtain the Veteran's SSA records.. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should request the SSA to provide 
copies of all records pertaining to the 
Veteran's application for SSA disability 
benefits, to include all SSA 
employability evaluations and decisions 
and any medical records obtained in 
connection with the application.  The 
materials obtained should be associated 
with the claims file. 

2.  After undertaking any other 
development deemed appropriate, VBA 
should consider the issue on appeal, to 
include the matter of referral for 
extraschedular consideration under 
38 C.F.R. § 4.16(b).  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


